           Case 1:16-cr-00776-VEC Document 1011
                                           1008 Filed 05/06/20
                                                      05/05/20 Page 1 of 5
                                                                         2




MEMO ENDORSED
                                                                            USDC SDNY
                                                                            DOCUMENT
                                    WALTER P. LOUGHLIN
                                                                            ELECTRONICALLY FILED
                                      Attorney-at-Law                       DOC #:
                                    1225 Park Avenue                        DATE FILED: 5/6/2020
                                          Suite 3D
                                     Tel. (203) 2163445
                                  walter.loughlin@gmail.com


  May 5, 2020

  BY ECF

  Honorable Valerie E Caproni
  United States District Judge
  Thurgood Marshall
  United States Courthouse
  New York, New York 10007

                          Re: United States v. Joseph Percoco, 16 CR 776 (VEC)


  Dear Judge Caproni:

          I write to submit the letters which were to be annexed to the motion, filed May 4, 2020,

  for compassionate release for Mr. Percoco, which was denied earlier today, and to respectfully

  ask for reconsideration of the motion.

          The denial cited Mr. Percoco’s unexcused failure to first seek compassionate release

  from the Bureau of Prisons and await a decision on that petition for 30 days. Mr. Percoco’s

  failure to do so is attributable to at least two factors that should justify equitable waiver of that

  requirement.

          First, as the motion addressed, on April 11, Mr. Percoco was identified by BOP staff at

  FCI Otisville as a candidate for transfer to home confinement due to his vulnerability to

  to COVID-19, and the seriousness of his medical condition. As a consequence of being

  placed in pre-transfer quarantine, with the expectation that this would be for 14 days, and

  having signed paperwork referring to his release on April 27, it would have bordered on the

  irrational for Mr. Percoco to then submit an application to the same Otisville officials, and wait 30

  days for a response from them, at the same time they were advising him that he was to be
        Case 1:16-cr-00776-VEC Document 1011
                                        1008 Filed 05/06/20
                                                   05/05/20 Page 2 of 5
                                                                      2




transferred to home confinement in 14 days.

       Second, once in quarantine, Mr. Percoco has been able to communicate with counsel

with whom he could confer about the circumstances of what he should do to protect his right to

seek judicial review of the circumstance that has now kept him in quarantine for 25 days, in

extremely restrictive isolation, for what appears to be an indefinite period of time until a

decision is reached by about whether and when Mr. Percoco will be transferred to home

confinement. Persons in quarantine have very limited access to the telephone and are only

permitted to contact family members. They cannot send or receive email. All visitation has been

suspended.


                                                      Respectfully submitted

                                                      /s/ Walter P. Loughlin

                                                      Walter P. Loughlin


cc: All Counsel of Record (Via ECF)              Application GRANTED. The Government is directed to
                                                 respond to Defendant's motion by May 13, 2020. In its
                                                 response, the Government must provide (i) Mr. Percoco’s
                                                 medical and disciplinary records from Otisville, (ii) current
                                                 data on how many COVID cases Otisville has had (both
                                                 inmates and staff), and (iii) how many inmates at Otisville
                                                 have been tested for COVID.
                                                 SO ORDERED.


                                                                                     5/6/2020
                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document1008-1
                                  1011 Filed
                                        Filed05/06/20
                                              05/05/20 Page
                                                        Page31ofof53
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document1008-1
                                  1011 Filed
                                        Filed05/06/20
                                              05/05/20 Page
                                                        Page42ofof53
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document1008-1
                                  1011 Filed
                                        Filed05/06/20
                                              05/05/20 Page
                                                        Page53ofof53
